Detailed Action
	This action is responsive to an original application filed on 3/3/2020. 
	Claims 1-6 are currently pending.  Claims 1 and 6 are independent claims.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 was filed on the application filing date of 3/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the handle and the first portion of the handle in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Lines 5-6 of the Abstract, “includes a handle has a first portion” should be revised to “includes a handle that has a first portion” to ensure proper grammar.
On Page 2 Line 18 of the Specification, “comprising a handle has a first portion” should be revised to “comprising a handle that has a first portion” to ensure proper grammar.
	Appropriate correction is required.
Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities: 
In Claim 1 Line 2, “the ground” should be revised to “a ground surface” or something similar to ensure proper antecedent basis.
In Claim 5 Lines 2-3, “said distal end of said of said second portion of said handle” should be revised to “a distal end of said second portion of said handle” to ensure proper antecedent basis and proper grammar.
In Claim 6 Line 2, “the ground” should be revised to “a ground surface” or something similar to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is also indefinite because Line 7 states “said grip extending from said upper end toward said first portion” and there is improper antecedent basis for the term “said upper end” in the claim.  It is not clear if “said upper end” is part of the second portion of the handle, part the grip, or part of something else.  For the purpose of examination, Claim 1 Line 7 will be interpreted to state “said grip extending from an upper end of said second portion of said handle toward said first portion of the handle”.  
Claims 2-3 depend on Claim 1, therefore Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim 2 is also indefinite because Lines 4-5 state “wherein said output is configured to spray the liquid” and there is improper antecedent basis for “the liquid” in the claim.  It is not clear if “the liquid” is the same as “a fluid” from Claim 1 Line 16 from which Claim 2 depends or if it is something else.  For the purpose of examination, Claim 2 Lines 4-5 will be interpreted to state “wherein said output is configured to spray the fluid”.
Claim 4 is indefinite because Lines 3-4 state “said base is positioned on the support surface” and there is improper antecedent basis for “said base” and “the support surface” in the claim.  It appears that there is a scrivener’s error in the claim since Claims 4 and 5 depend upon each other.  For the purpose of examination, Claim 4 Line 1 will be interpreted to state “The assembly according to claim 3”. 
Claim 4 is also indefinite because Lines 4-5 state “said coupler having a first portion being biased toward a second portion to define a slot” and it is not clear if “a second portion” is part of the coupler or not.  Additionally, it is not clear if “a slot” in Claim 4 Line 5 is the same as “a slot” from Claim 4 Line 2 or 
Claim 5 depends on Claim 4, therefore Claim 5 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 4 is indefinite.
Claim 5 is also indefinite because Line 4 states “with said perpendicular axis” and there is improper antecedent basis for “said perpendicular axis” in the claim.  Having Claim 4 be dependent upon Claim 3 instead of Claim 5 resolves this particular instance of indefiniteness.
Claim 6 is indefinite because Lines 4-5 state “a handle having a first portion slidably engaging a second portion” and it is not clear if “a second portion” is part of the handle or not.  For the purpose of examination, Claim 6 Line 4 will be interpreted to state “a handle having a first portion and a second portion, the first portion of the handle slidably engaging the second portion of the handle”.
Claim 6 is also indefinite because Lines 22-23 state “wherein said output is configured to spray the liquid” and there is improper antecedent basis for “the liquid” in the claim.  It is not clear if “the liquid” is the same as “a fluid” from Claim 6 Line 17 or if it is something else.  For the purpose of examination, Claim 6 Lines 22-23 will be interpreted to state “wherein said output is configured to spray the fluid”.
Claim 6 is also indefinite because Lines 47-48 state “said coupler having a first portion being biased toward a second portion to define a slot” and it is not clear if “a second portion” is part of the coupler or not.  Additionally, it is not clear if “a slot” in Claim 6 Line 48 is the same as “a slot” in Claim 6 Line 45 or if it is a different slot.  For the purpose of examination, Claim 6 Lines 47-48 will be interpreted to state “said coupler having a first portion and a second portion, the first portion of the coupler being biased toward the second portion of the coupler to define said slot”. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim  the purpose of examination, Claim 4 will be interpreted to state “The assembly according to claim 3”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0071142 A1 to Pohorecki (“Pohorecki”) in view of US Patent 6,755,361 to Danielson et al. (“Danielson”). 
As to Claim 1, Pohorecki discloses an irrigation stand assembly (Fig. 1 #10 “pressure washing apparatus”) having a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being supportable by a stand (See Annotated Fig. 1) to facilitate said spray nozzle to be aligned with the ground for irrigation (See Fig. 1 and Paragraph 0005, it is understood that the spray nozzle can be aligned with a ground surface to spray a portion of the ground surface including in instances where a portion of the ground being sprayed is on a higher elevation than where the stand is located.  Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion of the ground surface), said assembly comprising: 
a handle (See Annotated Fig. 1) having a first portion (See Annotated Fig. 1) slidably engaging a second portion (See Annotated Fig. 1) such that said handle has a telescopically adjustable length (Paragraphs 0046 and 0066); 
a grip (See Annotated Fig. 1) being positioned around said second portion for enhancing gripping said handle (Paragraph 0067), said grip extending from said upper end toward said first portion (See Annotated Fig. 1), said grip having an outer surface (See Annotated Fig. 3), said outer surface having a plurality of finger indentations thereon for accommodating a user's fingers when said grip is gripped (See Annotated Fig. 3, #28 appears to have indentations for accommodating a user’s fingers); 
a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being coupled to said handle (See Annotated Fig. 1), said spray nozzle being positioned on said first portion (See Annotated Fig. 1), said spray nozzle having an input (See Annotated Fig. 1) and an output (See Annotated Fig. 1 and Annotated Fig. 3), said 
a valve (Fig. 3 the valve comprising #30 “manually operated trigger” and a valve component that is understood to be connected to #30) being movably coupled to said spray nozzle (See Annotated Fig. 1), said valve being in fluid communication with said input and said output (See Annotated Fig. 3), said valve being positionable in an open condition for passing fluid therethrough (Paragraph 0067, it is understood that the trigger can be placed in an open condition when the trigger is pushed to allow water to pass through), said valve being positionable in a closed condition for inhibiting fluid from passing therethrough (Paragraph 0067, it is understood that the trigger is placed in a closed condition when the trigger is not pushed to prevent water from passing through); and 
a stand (See Annotated Fig. 1) being vertically orientable on a support surface (See Annotated Fig. 1, Paragraph 0070 “ground surface”), said stand releasably engaging said handle for retaining said handle in an upright position (See Fig. 1 and Fig. 18, Paragraph 0125) having said spray nozzle being positioned on the support surface (See Annotated Fig. 1, it is understood that the spray nozzle can be positioned on a portion of a ground surface that the assembly is supported on, including in instances where a portion of the ground surface being sprayed is inclined and on a higher elevation than where the stand is located) wherein said spray nozzle is configured to irrigate the support surface without requiring the user to bend over (Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of 
Regarding Claim 1, Pohorecki does not specifically disclose said spray nozzle being oriented to extend along an axis being oriented perpendicular to an axis extending through said first portion and said second portion of said handle.
However, Danielson discloses a spray nozzle (Figs. 1-6 #10 “spray apparatus”) used for irrigation (Per Col. 3 Lines 8-11 water can be sprayed and Merriam Webster defines irrigating as supplying with water by artificial means), wherein the spray nozzle is oriented to extend along an axis being oriented perpendicular to an axis extending through a first portion and a second portion of a handle (See Annotated See Fig. 3, Per Col. 5 Lines 1-6 it is understood that the spray nozzle can be bent such that it is perpendicular to the axis extending through the first portion and second portion of the handle).
Danielson discloses that utilizing the disclosed spray nozzle allows for orientation of sprayed fluid to a desired location depending on how the spray nozzle is bent (Col. 2 Lines 15-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Pohorecki to use the spray nozzle of Danielson as the nozzle outlet member, as doing so would allow a user to orient the spray nozzle such that fluid is sprayed in a particular direction towards a specific target area of a surface, including a direction perpendicular to an axis extending through said first portion and said second portion of said handle.    
As to Claim 2, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 1 above, Pohorecki further discloses wherein said first portion has a lower end (See Annotated Fig. 1) and said input comprises a female hose coupling (See Annotated Fig. 3 and Paragraph 0100, the input at #32 is understood to be a quick connection that has a female coupling attached to a male coupling).  Furthermore, Danielson further discloses said spray nozzle having an outer wall (See 
As to Claim 3, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 1 above, Pohorecki further discloses wherein said stand comprises: a base (Fig. 1 #50 “lower base end”) having a first end (See Annotated Fig. 1) and a second end (See Annotated Fig. 1), said base being positionable on the support surface (Paragraph 0070); and an upright being coupled to said base (See Annotated Fig. 1, the upright consisting of #18 “tube members”), said upright being centrally positioned between said first end and said second end (See Annotated Fig. 1), said upright being oriented to extend along a perpendicular axis with respect to an axis extending through said first end and said second end of said base (See Annotated Fig. 1), said upright having a distal end (See Annotated Fig. 1) with respect to said base.
As to Claim 4, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 3 above, Pohorecki further discloses comprising a coupler (See Annotated Fig. 1 and Fig. 18 #50 “swivel connection”) being coupled to said distal end of said upright (See Annotated Fig. 1), said coupler having a slot (See Annotated Fig. 18) therein for insertably receiving said second portion of said handle (See Annotated Fig. 1) when said base is positioned on the support surface (See Annotated Fig. 1 and Paragraph 0070), said coupler having a first portion (See Annotated Fig. 18) being biased toward a second portion (See Annotated Fig. 18) to define a slot (See Annotated Fig. 18) extending therebetween.

As to Claim 6, Pohorecki discloses an irrigation stand assembly (Fig. 1 #10 “pressure washing apparatus”) having a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being supportable by a stand (See Annotated Fig. 1) to facilitate said spray nozzle to be aligned with the ground for irrigation (See Fig. 1 and Paragraph 0005, it is understood that the spray nozzle can be aligned with a ground surface to spray a portion of the ground surface including in instances where a portion of the ground surface being sprayed is inclined on a higher elevation than where the stand is located.  Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion of the ground surface), said assembly comprising: 
a handle (See Annotated Fig. 1) having a first portion (See Annotated Fig. 1) slidably engaging a second portion (See Annotated Fig. 1) such that said handle has a telescopically adjustable length (Paragraphs 0046 and 0066), said first portion having a lower end (See Annotated Fig. 1), said second portion having an upper end (See Annotated Fig. 1); 
a grip (See Annotated Fig. 1) being positioned around said second portion for enhancing gripping said handle (Paragraph 0067), said grip extending from said upper end toward said first portion (See Annotated Fig. 1), said grip having an outer surface (See Annotated Fig. 3), said outer surface having a 
a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being coupled to said handle (See Annotated Fig. 1), said spray nozzle being positioned on said first portion (See Annotated Fig. 1), said spray nozzle having an input (See Annotated Fig. 1) and an output (See Annotated Fig. 1), said input being fluidly attachable to a fluid source (Fig. 1 #34 “water supply line”) wherein said spray nozzle is configured to receive a fluid (Paragraph 0068 “water”), said output being in fluid communication with said input (See Annotated Fig. 1) wherein said output is configured to spray the fluid for irrigation (Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion of the ground surface), said input comprising a female hose coupling (See Fig. 3 and Paragraph 0100, the inlet at #32 is understood to be a quick connection that has a female coupling attached to a male coupling);
a valve (Fig. 3 the valve comprising #30 “manually operated trigger” and a valve component that is understood to be connected to #30) being movably coupled to said spray nozzle (See Annotated Fig. 1), said valve being in fluid communication with said input and said output (See Annotated Fig. 3), said valve being positionable in an open condition for passing fluid therethrough (Paragraph 0067, it is understood that the trigger can be placed in an open condition when the trigger is pushed to allow water to pass through), said valve being positionable in a closed condition for inhibiting fluid from passing therethrough (Paragraph 0067, it is understood that the trigger is placed in a closed condition when the trigger is not pushed to prevent water from passing through), said valve including a knob (Fig. 3 #30 “manually operated trigger” which is a rounded handle that is the equivalent of a knob) being rotatably positioned on said outer wall of said spray nozzle (See Annotated Fig. 3, it is understood that 
a stand (See Annotated Fig. 1) being vertically orientable on a support surface (See Annotated Fig. 1, Paragraph 0070 “ground surface”), said stand releasably engaging said handle for retaining said handle in an upright position (See Fig. 1 and Fig. 18, Paragraph 0125) having said spray nozzle being positioned on the support surface (See Annotated Fig. 1, it is understood that the spray nozzle can be positioned on a portion of a ground surface that the assembly is supported on, including in instances where a portion of the ground being sprayed is on a higher elevation than where the stand is located) wherein said spray nozzle is configured to irrigate the support surface without requiring the user to bend over(Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion of the ground surface.  It is understood that a user would stand up straight rather than bend over to use the pressure washing apparatus), said stand comprising: 
a base (Fig. 1 #50 “lower base end”) having a first end  (See Annotated Fig. 1) and a second end (See Annotated Fig. 1), said base being positionable on the support surface (Paragraph 0070); 
an upright being coupled to said base (See Annotated Fig. 1, the upright consisting of #18 “tube members”), said upright being centrally positioned between said first end and said second end (See Annotated Fig. 1), said upright being oriented to extend along a perpendicular axis with respect to an axis extending through said first end and said second end of said base (See Annotated Fig. 1), said upright having a distal end (See Annotated Fig. 1) with respect to said base; and 
a coupler (See Annotated Fig. 1 and Fig. 18 #50 “swivel connection”) being coupled to said distal end of said upright (See Annotated Fig. 1), said coupler having a slot (See Annotated 
Regarding Claim 6, Pohorecki does not specifically disclose said spray nozzle being oriented to extend along an axis being oriented perpendicular to an axis extending through said first portion and said second portion of said handle, said spray nozzle having an outer wall extending between said input and said output, said outer wall flaring outwardly adjacent to said output, said output comprising a venturi wherein said output is configured to spray the liquid outwardly therefrom, and said outer wall being coupled to said lower end of said first portion of said handle.
However, Danielson discloses a spray nozzle (Figs. 1-6 #10 “spray apparatus”) used for irrigation (Per Col. 3 Lines 8-11 water can be sprayed and Merriam Webster defines irrigating as supplying with water by artificial means), wherein the spray nozzle is oriented to extend along an axis being oriented perpendicular to an axis extending through a first portion and a second portion of a handle (See Annotated See Fig. 3, Per Col. 5 Lines 1-6 it is understood that the spray nozzle can be bent such that it is perpendicular to the axis extending through the first portion and second portion of the handle), said spray nozzle having an outer wall (See Annotated Fig. 3) extending between an input and an output (See Annotated Fig. 3), said outer wall flaring outwardly adjacent to said output (See Annotated Fig. 3, the outer wall spreads outwardly adjacent to the output), said output comprising a venturi (See Annotated 
	Danielson discloses that utilizing the disclosed spray nozzle allows for orientation of sprayed fluid to a desired location depending on how the spray nozzle is bent (Col. 2 Lines 15-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Pohorecki to use the spray nozzle of Danielson as the nozzle outlet member, as doing so would allow a user to orient the spray nozzle such that fluid is sprayed in a particular direction towards a specific target area of a surface, including a direction perpendicular to an axis extending through said first portion and said second portion of said handle.    

    PNG
    media_image1.png
    872
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    756
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    945
    725
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    476
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    551
    685
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    438
    698
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 30, 2021